DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/22 have been fully considered but they are not persuasive.
On page 8 regarding drawing and specification objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees and withdraws objections.
On pages 9-11 regarding 112 rejections to claim 17 Applicant argues the claim is clear based on claim 8, the specification [0092]-[0093], and Figures 5, 11, and 12.
The Examiner notes that the specification, claims, and drawings don’t actually describe what the claim means, and Applicant hasn’t elaborated in their response.  Applicant states that an example of the worm gear being “axially unsupported” on both a distal and proximal facing side of each end thereof is shown in Figure 12. However, the Examiner sees both ends of the worm gear being supported axially as it connects axially to 424 and 425. Statement that there might not be “any guidances or other structures” contacting either side of the worm gear 430 ([0093]) apparently doesn’t count the axial connections seen explicitly in figure 12. Applicant points further to figure 5 which has a space 170 between the worm gear 130 and the gearbox 114, but the Examiner notes that there is very clearly an axial support lying within the worm gear, labeled in figure 5 as shaft 120. This rejection is maintained.
On pages 11-13 regarding prior art rejections Applicant argues the prior art doesn’t have a “unibody worm gear”, since Gill is “silent with respect to the relationship between helix 258 and the rest of the structure”. Applicant argues further that these features would not be inherent in Gill, since there could be different attachments. 
The Examiner respectfully disagrees. The disclosure of Gill and the figures of Gill show the worm gear 258 as being monolithic/unibody. See Figures 4b-c where the gear 258 is seen to be one-piece/monolithic. The Examiner notes further that Applicant hasn’t provided any evidence from Gill that proves that the worm gear isn’t unibody, which would be required in order to overcome the rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite for claiming that the worm gear is “axially unsupported” on both distal and proximal sides of the worm gear, but it isn’t clear to the Examiner what this means. The specification simply states the same thing as the claim, without any clarification. If the worm gear is axially unsupported, it would be unconnected to the motor, and wouldn’t be connected to the bearings, as is clearly disclosed in claims from which claim 17 depends. Accordingly, it is unclear how the limitations of claim 17 can be met at the same time as claim 8. For the purposes of examination the Examiner will simply understand this as a limitation that, if all other parts of the claimed structure are present as arranged in claim 8, the boundaries and limitations of claim 17 are also met, however clarification is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 11, 16-19, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gill (US 20180064563 A1).
Regarding claims 8/19 Gill discloses a prosthetic digit (Figure 4b item 240) comprising an actuator (Figure 4b) comprising:
a housing (Figure 4a shows a surrounding housing) 
a motor supported within the housing (Figure 4b item 254);
an output shaft (understood to extend from the motor and through bearing 256 to the worm gear 258) having a unibody (monolithic) worm gear (Figure 4b item 258) and extending proximally along a rotation axis (Figure 4b), wherein the motor is in mechanical communication with the output shaft and configured to cause a rotation of the output shaft about the rotation axis (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Gill discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Also, see [0110] in which the motor’s ability to rotate about a rotation axis to cause rotation of the digit is explained);
a first bearing located at a proximal end of the output shaft proximally of the worm gear (Figure 4b item 260),
a second bearing located at a distal end of the output shaft distally of the worm gear (Figure 4b item 256), and 
a worm wheel (Figure 4b item 246) configured to be attached with a prosthetic hand (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Gill was considered capable of performing the cited intended use. See also [0117]), wherein the worm wheel is in mechanical communication with the worm gear (Figure 4b) such that the rotation of the worm gear about the rotation axis causes the worm gear to travel along the worm wheel to cause the housing and motor to rotate about the worm wheel (This is likewise stated as a “functional limitation” of the worm gear’s rotation (see explanation above). See also [0110]).
Regarding claim 11/22 Gill discloses the digit/actuator of claims 8/19 substantially as is claimed,
wherein Gill further discloses the actuator further comprises a carrier shaft extending proximally which is configured to engage the output shaft to mechanically transmit rotation to the output shaft (the Examiner notes that the output shaft from the motor which is inherently present, or it would be unable to transmit the motion as disclosed by Gill. This output shaft can be arbitrarily divided into something called the output shaft and something called a carrier shaft, since they both simply provide the transmission function for the motor).
Regarding claim 16 Gill discloses the actuator of claim 8 substantially as is claimed,
wherein Gill further discloses rotation of the worm gear about the rotation axis causes the worm gear to travel along an arcuate outer perimeter of the worm wheel (Figure 4b; [0110]).
Regarding claim 17 Gill discloses the actuator of claim 8 substantially as is claimed,
wherein Gill further discloses the worm gear is axially unsupported on a distal-facing side of a distal end of the worm gear and on a proximal-facing side of a proximal end of the worm gear (as is best understood (see the 112b rejection to claim 17 above) inasmuch as Applicant’s worm gear is axially unsupported, the worm gear of Gill is considered to be axially unsupported).
Regarding claim 18 Gill discloses the actuator of claim 8 substantially as is claimed,
wherein Gill further discloses a gearbox in mechanical communication with the motor (Figure 4a item 252), wherein a space is located between the gearbox and the distal end of the worm wheel (Figure 4c).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill as is applied above  in view of Flotow (US 4660702 A).
Regarding claim 9/20 Gill discloses the digit/actuator of claims 8/19 substantially as is claimed,
wherein Gill further discloses that the second bearing is axially constrained ([0110] there is no axial play), 
but is silent with regards to a preload ring performing this axial constraint.
However, regarding claims 9/20 it would have been obvious to utilize a ring to perform this axial constraint (along with any other structure) in order to achieve Gill’s goal of no axial movement. See for example Flotow Column 5 lines 38-40). Gill and Flotow are involved in the same field of endeavor, namely bearings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the digit/actuator of Gill by including a preload ring to help axially constrain the bearing, as is taught by Flotow, in order to allow a more rigid metal/material provide the preload for the bearing, which enables flexibility in the construction of the housing surrounding the actuator as a whole. 

Claims 10, 14, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill as is applied above.
Regarding claim 10/21 Gill discloses the digit/actuator of claims 8/19 substantially as is claimed,
but is silent with regards to the housing comprising an inward step on an inner surface to prevent axial movement of the second bearing distally.
However, regarding claims 10/21 Gill teaches that housings (Figure 2e item 214) for motors (Figure 2e item 120) can comprise an inward step on an inner surface to prevent axial movement of a bearing in a distal direction ([0073] an inner ledge of the proximal body 124 extends radially inward and contacts an outer side of a bearing). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the digit/actuator of Gill to have the housing form fit around the motor/gearbox/bearings such as is taught by Gill in other parts of their invention in order to provide a direct form-fit of the housing to the internal workings, thus reducing the chance the parts of the actuator will fall or move out of place and thus improve the lifespan of the device as a whole. 
Regarding claim 14 Gill discloses the actuator of claim 8 substantially as is claimed,
but is silent with regards to the bearing’s structure.
However, regarding claim 14 Gill further teaches that bearings can include radial bearings ([0073]) which includes an inner race in mechanical communication with an outer race ([0073]), wherein the outer race is in mechanical communication with the housing  and rotationally fixed relative to the housing ([0073]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the digit/actuator of Gill so that the bearings located therewithin included any type of bearing, including a radial bearing such as is taught by Gill, since the suitability of the type of bearing being chosen is well-within the grasp of a person of ordinary skill in order to optimize the transmission of motion as desired.

Claims 12-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill as is applied above in view of Bai (US 20180256366).
Regarding claim 12-13 and 23 Gill discloses the digit/actuator of claims 8/19 substantially as is claimed,
but is silent with regards to the carrier shaft and output shaft having male/female connections.
However, regarding claims 12-13 and 23 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shaft so that the carrier/output shafts screw together to form the combined shaft (with either including the internal threads and either forming the exterior threads), since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961), and since constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. For example, see Bai [0162] who teaches that connections between parts in fingers can include a connector with external threads (Figure 13 item 162) which threads into a connector having internal threads corresponding thereto (Figure 13 item 161) ([0118]). 

Claim 1-2, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill as is applied above in view of Flander (US 4565457 A).
Regarding claim 15 Gill discloses the actuator of claim 8 substantially as is claimed,
but is silent with regards to the second bearing’s construction.
However, regarding claim 15 Gill teaches that bearings can include a radial bearing in which there is at least one outer race and one inner race, and the outer race contacts a step on an inner sidewall of the housing that prevents translation of the bearing, and the inner race contacts an inner shaft and is able to rotate relative to the outer race ([0073]).
Further, regarding claim 15 Flander teaches radial bearings can be 4-point contact bearings (Column 9 lines 4-9). Gill and Flander are involved in the same field of endeavor, namely radial bearings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second bearing of Gill to comprise any bearing, including a radial bearing as is taught else wherein Gill, and to specifically be a 4-point contact bearing as is taught by Flander since the use of any specific type of bearing is understood to be obvious to the person of ordinary skill in the art in order to optimize the transmission of motion from their motor to other parts of the actuator.  
Regarding claim 1 see the rejections to claims 8 and 14-16 above.
Regarding claim 2 see the rejection to claims 11/22 above.
Regarding claim 5 the Gill Flander Combination teaches the actuator of claim 1 substantially as is claimed,
wherein Gill further discloses a gearbox (Figure 4a item 252), wherein the motor is configured to rotate the output shaft via the gearbox ([0110]).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Flander as is applied above, further in view of Bai as is applied above.
Regarding claim 3 see the rejection to claims 12/23 above.
Regarding claim 4 see the rejection to claim 13 above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Flander as is applied above in view of Jonsson et al. (US 3700845 A) hereinafter known as Jonsson.
Regarding claim 6 the Gill Flander Combination teaches the actuator of claim 1 substantially as is claimed,
but is silent with regards to the inner race comprising two inner races and the outer race comprising two outer races.
However, regarding claim 6 Jonsson teaches that bearings can include two inner races and two outer races (abstract). Gill and Jonsson are involved in the same field of endeavor, namely bearings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator of the Gill Flanger Combination to have two inner and two outer races such as is taught by Jonsson since the use of any specific type of bearing is understood to be obvious to the person of ordinary skill in the art in order to optimize the transmission of motion from their motor to other parts of the actuator.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill, Flanger, and Jonsson as is applied above further in view of Flotow as is applied above.
Regarding claim 7 the Gill Flander Jonsson Combination teaches the actuator of claim 6 substantially as is claimed,
wherein Jonsson further teaches the two inner races contact and rotate with the output shaft (Column 2 lines 3-12, Figures 1-2),
and the Combination further teaches the two outer races of the Combination are axially compressed by the housing (see the rejection to claim15 above and reference Gill [0073] in which the outer ring is compressed by the contact with the housing),
but is silent with regards to a preload ring.
However, regarding claim 7 see the explanation/rejection to claims 9/20 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/24/22